Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on June 30, 2020.
Claims 1-20 are currently pending and have been examined. 
Claims 1, 9, and 17 have been amended.
This action is made NON-FINAL in response to the Request for Continued Examination received on June 08, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
With respect to Applicant’s remarks filed on June 08, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-20 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Non-Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments.
It is the Office' s stance that all applicant arguments have been considered.
Non-Final Office Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 9, and 17 specifically, recites the limitation “surface of a sphere approximating the Earth,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “surface of a sphere approximating the Earth” here. Is there a step for this? What exactly is the sphere representing? Can it be any sort of earth centric coordinate system that is earth-centered? As currently presented, claims 1, 9, and 17 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “surface of a sphere approximating the Earth” is similar to any sort of sphere with mapped elements or coordinate system that is earth centric. In view of the above, claim(s) 2-8, 10-16, and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozog et al. (US20210174139).
Regarding claim 1:
Ozog discloses:
a control system for an autonomous vehicle; (see at least [0065] and [0066])
comprising: a processor; (see at least [0066])
a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to; (see at least [0066])
receive a three-dimensional (3D) map comprising a plurality of objects on a surface of a sphere approximating the Earth; (see at least [0031])
determine a base point in the 3D map, shift the objects in the 3D map based at least in part on the base point; (see at least [0049])
project the objects from the surface of the sphere in the shifted 3D map to a 2D plane to generate a 2D map; (see at least [0031] and [0049])
Regarding claim 9:
Ozog discloses:
A non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to; (see at least [0066])
With respect to the remainder of claim 9, all limitations excluding the claim limitations listed above have been analyzed in view of the system of claim 1 and it has been determined that claim 9 does not teach or define any other new limitations beyond those recited in the system of claim 1 apart from the above excluded limitation, therefore, claim 9 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 17:
Ozog discloses:
A method comprising; (see at least [0015])
With respect to the remainder of claim 17, all limitations excluding the claim limitations listed above have been analyzed in view of the system of claim 1 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in the system of claim 1 apart from the above excluded limitation, therefore, claim 17 is also rejected over the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 2:
Ozog discloses:
set the base point as an origin of the shifted 3D map; (see at least [0029] and [0032])
Regarding claim 3:
Ozog discloses:
determine a vector representing a shift of the base point from an original location to the origin, wherein the shifting of the objects in the 3D map comprises shifting each of the objects by the vector; (see at least [0032], [0033], and [0056])
Regarding claim 4:
Ozog discloses:
wherein the projecting of the objects is performed using one of the following projection techniques: Mercator, Universal Transverse Mercator (UTM), Equirectangular, Cassini, cylindrical, and pseudocylindrical projection; (see at least [0030] and [0060])
Regarding claim 5:
Ozog discloses:
wherein the 2D map comprises an effective area in which distortions of locations of the objects is less than a predetermined value; (see at least [0061])
Regarding claim 6:
Ozog discloses:
the projecting of the objects is performed by a projection technique; (see at least [0030] and [0060])
a shape and a size of the effective area are based on the projection technique used in the projecting of the objects; (see at least [0030] and [0060])
Regarding claim 7:
Ozog discloses:
wherein the projection technique is a Mercator projection; (see at least [0030] and [0060])
Regarding claim 8:
Ozog discloses:
wherein the effective area comprises an area a predetermined distance from an equator defined with respect to the base point; (see at least [0062] and [0067])
Regarding claim 10:
Ozog discloses:
receive a route for the navigating of the autonomous vehicle; (see at least [0065] and [0080])
select the base point based on the route; (see at least [0029])
Regarding claim 11:
Ozog discloses:
determine a midpoint between a current location and a destination of the route, wherein the midpoint is set as the base point; (see at least [0067])
Regarding claim 12:
Ozog discloses:
determine a midpoint along the route, wherein the midpoint is set as the base point; (see at least [0067])
Regarding claim 13:
Ozog discloses:
calculate a geometric value based on locations of at least two of the objects in the 2D map; (see at least [0067])
wherein the navigating of the autonomous vehicle is based at least in part on the geometric value; (see at least [0067])
Regarding claim 14:
Ozog discloses:
wherein the geometric value is a geodetic distance between the at least two of the objects; (see at least [0031] and [0035])
Regarding claim 15:
Ozog discloses:
wherein the geometric value is an angle between the at least two of the objects; (see at least [0067])
Regarding claim 16:
Ozog discloses:
wherein the calculating of the geometric value based on the locations of at least two of the objects in the 2D map is more efficient than a corresponding calculation for the at least two of the objects in the 3D map; (see at least [0049] – [0051])
Regarding claim 18:
Ozog discloses:
receiving a route for the navigating of the autonomous vehicle; (see at least [0065] and [0080])
wherein the 2D map comprises an effective area in which distortions of locations of the objects is less than a predetermined value; (see at least [0061])
wherein the route is located within the effective area; (see at least [0032], [0080], and [0089])
Regarding claim 19:
Ozog discloses:
selecting the base point based on the route such that the route is within the effective area; (see at least [0029], [0032], [0080], and [0089])
Regarding claim 20:
Ozog discloses:
a midpoint between a current location and a destination, a midpoint along the route, the current location, or the destination; (see at least [0029] and [0088])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Hendry et al. (US20180278936) discloses of a system that processes 360-degree video data including picture samples going from 3D to 2D formats.
Biswas et al. (US20210019897) discloses of an approach of estimating real-world depth information from a monocular image.
Tay et al. (US20190311546) discloses of a method that accesses a 2D color image and 3D point cloud data.
Tourapis et al. (US20210256735) discloses of an encoder configured to compress attribute information and/or spatial point cloud data.
Boyce et al. (US20190272618) discloses of a mechanism for facilitating hemisphere cube map projection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669